Exhibit 10.2

 

FACILITIES MANAGEMENT AGREEMENT

 

BETWEEN

 

GLOBAL COMPANIES LLC
(OWNER)

 

AND

 

ALLIANCE ENERGY LLC
(MANAGER)

 

* * *

 

Effective as of September 8, 2010

 

--------------------------------------------------------------------------------


 

FACILITIES MANAGEMENT AGREEMENT

 

THIS FACILITIES MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
this 13th day of September, 2010, with an effective date as of the 8th day of
September, 2010 (the “Effective Date”), by and between Global Companies LLC, a
Delaware limited liability company (“Owner”), and ALLIANCE ENERGY LLC, a
Massachusetts limited liability company (“Manager”).

 

WITNESSETH:

 

WHEREAS, Owner owns (in fee or by lease), and has leased to third-party
operators those certain fuel and convenience store facilities, together with the
ancillary services in connection therewith, described on Exhibit “A-1” attached
hereto (as the same may be amended from time to time, the “CODO Facilities”);

 

WHEREAS, Owner supplies fuel to those certain third-party owned or operated fuel
and convenience store facilities, described on Exhibit “A-2” attached hereto (as
the same may be amended from time to time, the “DOSS Facilities”; together with
the CODO Facilities, are hereinafter defined collectively as the “Facilities”
and each individually as a “Facility); and

 

WHEREAS, Owner desires to employ Manager in the management and operation of the
Facilities by delegating to Manager duties with respect to the day-to-day
operation, direction, management and supervision of the Facilities, and Manager
desires to assume such duties upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, Owner and Manager agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

The following terms shall have the following meanings when used in this
Agreement:

 

1.1          Affiliate. An Affiliate of a Person shall mean (i) any other Person
that is directly or indirectly (through one or more intermediaries) controlled
by, under common control with, or controlling such Person, or (ii) any other
Person in which such Person has a direct or indirect equity interest
constituting at least a majority interest of the total equity of such other
Person. For purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of any Person or the power to veto major policy
decisions of any Person, whether through the ownership of voting securities, by
contract or otherwise.  For purposes of this Agreement, Owner and Manager shall
not be deemed Affiliates of one another, as such term is used and applied
herein.

 

1.2          Budget. A composite of an operating budget and a capital budget as
mutually agreed upon by Owner and Manager from time to time, but not less
frequently than once every Fiscal Year.

 

1.3          Depository. One or more national or state banks approved by Owner.

 

1.4          Environmental Laws. Any and all federal, state, or local laws,
statutes, ordinances, rules, decrees, orders, or regulations relating to the
environment, hazardous substances, materials, or waste, toxic substances,
pollutants, or words of similar import, or environmental conditions at, on,
under, or originating or migrating from any Facility, or soil, water and
groundwater conditions, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., the Toxic Substances Control Act, as amended, 15 U.S.C. § 2601,
et seq., the Clean Air Act, as amended, 42 U.S.C. § 1857, et seq., the Federal
Water Pollution Control Act, as amended, 42 U.S.C. § 1251, et seq., the Federal
Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq., any
amendments to the foregoing, and any similar federal, state or local laws,
statutes, ordinances, rules, decrees, orders or regulations.

 

1

--------------------------------------------------------------------------------


 

1.5          Facilities Employees. Those persons employed by Manager in order to
directly manage, lease, maintain and operate the Facilities as contemplated by
the Budget; provided that Facilities Employees shall not include any employees
above the grade of territory manager and shall not include general
administrative employees of Manager or its Affiliates engaged in oversight,
administration or accounting for the Facilities.

 

1.6          Fiscal Year. The year beginning January 1 and ending December 31,
or as otherwise established by Owner.

 

1.7          GAAP. Generally accepted accounting principles, consistently
applied.

 

1.8          Governmental Authority. Governmental Authority shall mean any
federal, state, county, municipal or other government or any governmental or
quasi-governmental agency, department, commission, board, bureau, office or
instrumentality, foreign or domestic, or any of them.

 

1.9          Initial Term. Subject to earlier termination, the initial term of
this Agreement shall commence on the Effective Date hereof and shall continue
until September 30, 2013.

 

1.10        Person. Person shall mean an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization, or a Governmental
Authority.

 

1.11        Related Management Agreement. That certain Facilities Management
Agreement between Global Montello Group Corp. and Manager dated on or about the
date hereof.

 

1.11        Standards.  The standard of care and skill required to effectively
operate fuel and convenience store facilities (and those ancillary services
related thereto) consistent with industry practices for facilities which are
otherwise comparable to the Facilities.  To the extent, and for the duration
that, any individual Facility is governed by the terms and conditions of any
agreement by and between ExxonMobil Oil Corporation and/or Exxon Mobil
Corporation (singly or collectively, “XMO”) and Owner, as the same may be
amended, extended or replaced from time to time, the term “Standards” shall also
mean and include the standard of care and skill required by XMO pursuant to
those certain procedures and standards established by XMO from time to time.

 

1.12        Subsequent Term.  As defined in Section 7.5 of this Agreement.

 

1.12        Term. Subject to earlier termination or extension, collectively the
Initial Term and any and all Subsequent Terms.

 

ARTICLE II

 

DUTIES AND RIGHTS OF MANAGER

 

2.1          Appointment of Manager.

 

(a)          During the Term of this Agreement, Owner hereby approves and
designates Manager as its agent and grants to Manager the right to supervise and
direct the day-to-day management and operation of the Facilities upon the terms
and conditions provided herein.  Manager hereby agrees to the foregoing in
consideration of the compensation hereinafter provided and pursuant to the terms
and conditions provided herein.

 

(b)         Manager, as an independent contractor and as agent of the Owner, has
the authority to control and direct the day-to-day management and operation of
the Facilities. Except as otherwise set forth herein, and provided the same are
included in the Budget, all obligations or expenses incurred hereunder,
including the pro rata portion used in connection with or for the benefit of the
Facilities of all purchases of, or contracts for, sales or services in bulk or
in volume which Manager may obtain for discount or convenience in

 

2

--------------------------------------------------------------------------------


 

connection with its operation of other fuel and convenience stores, shall be for
the account of, on behalf of, and at the expense of, Owner, except as otherwise
specifically set forth in this Agreement.

 

(c)          In performing its duties, responsibilities, and obligations
hereunder, Manager accepts the relationship of trust and confidence established
between Owner and Manager by this Agreement, and agrees: (i) to act in a
fiduciary capacity with respect to the matters subject to Manager’s control
under this Agreement; (ii) to deal at arm’s length with all persons and parties
providing services with respect to the Facilities; (iii) to furnish its skill
and judgment in the operation of the Facilities in accordance with the
Standards; (iv) to cooperate with Owner and to furnish efficient business
administration and oversight in a manner consistent with the Budget; (v) to
coordinate with Owner and obtain direction, approvals, and consents from Owner
to the extent required under this Agreement; and (vi) to devote a sufficient
amount of time, attention, skilled personnel, and other resources to its duties
and responsibilities under this Agreement.

 

2.2          General Operation.

 

(a)           Manager shall operate the Facilities in accordance with the
Standards, including, without limitation, ensuring compliance with all branding
and proprietary requirements.

 

(b)           In addition to the other obligations of Manager set forth herein,
Manager shall render the following services consistent with the Budget and
perform the following duties for Owner in a faithful, diligent efficient manner:

 

(1)           Provide all management services as described on Exhibit “B”
attached hereto and incorporated herein;

 

(2)           Provide quality merchandise and maintain adequate inventory of
motor fuel and convenience store inventory normally offered for sale from a
first class, full service, automotive service station and convenience store of
similar size and type to the Facilities;

 

(3)           Perform all services in a good workmanlike manner;

 

(4)           Ensure orderly and well-kept business establishments and keep the
Facilities (interior and exterior), sidewalks, pump islands, approaches,
landscaping and driveways properly lighted, clean, safe, sanitary and free of
trash, rubbish and other debris;

 

(5)           Maintain sufficiently trained and qualified employees required to
consistently operate the Facilities in an efficient, courteous and organized
manner; and

 

(6)           Comply with the requirements of any conditional use permit(s),
license(s), approval(s) and all other applicable laws covering the operation of
the Facilities.

 

2.3          Manager and Other Personnel.

 

(a)          Manager shall have in its employ at all times sufficient number of
capable Facilities Employees to properly, safely, and economically manage,
operate and maintain the Facilities, as set forth in the Budget. All matters
pertaining to the employment, supervision, compensation, promotion, and
discharge of such employees are the responsibility of Manager; provided however,
that salaries, wages, and costs of each Facilities Employee shall be detailed in
the Budget and such amounts shall be paid from the Facilities accounts.

 

(b)         Manager shall comply with all applicable laws and regulations having
to do with worker’s compensation, social security, unemployment insurance, hours
of labor, wages, working conditions and other employer-employee related subjects
under Manager’s control. Manager represents that it is and will continue to be
an Equal Opportunity Employer.

 

3

--------------------------------------------------------------------------------


 

(c)          Manager shall comply with all federal immigration laws relating to
its employees and shall not employ any person who is not authorized to work or
remain a resident of the United States pursuant to federal law.

 

(d)         Manager shall work with Owner to comply with all municipal, state
and federal laws relating to the storage, distribution and sale of tobacco
products and alcoholic beverages, including maintaining the proper permits for
the Facilities and Manager’s employees working at the Facilities for the sale
thereof.

 

(e)          All persons employed in connection with the management and
operation of the Facilities shall be employees of the Manager or of such
consultants, independent contractor or contractors as may be retained by
Manager.

 

2.4          Contracts and Supplies. Manager shall, in the name of, and on
behalf of, Owner, and at Owner’s expense, and in accordance with the Budget,
(x) consummate arrangements with concessionaires, licensees, suppliers, vendors
and other providers of goods and services to the Facilities, as applicable,
(y) enter into contracts for the furnishing to the Facilities of electricity,
gas, water, telephone, cleaning, vermin extermination, heating, ventilation and
air-conditioning maintenance, security protection, pest control, and any other
utilities, goods, services and concessions to be provided in connection with the
maintenance and operation of the Facilities in accordance with the Standards, as
applicable, and (z) place purchase orders for such equipment, tools, appliances,
materials and supplies as are necessary to properly maintain, and are used
exclusively for, the Facilities, as applicable. Any contracts or agreements
(i) with a cancellation or termination fee in excess of $100,000, or (ii) the
scope of which are outside of the ordinary course of business and are not
otherwise contemplated under the Budget, shall be executed by Owner, but other
contracts and agreements may be executed by Manager as Owner’s agent. Each such
contract or agreement shall: (a) be in the name of the Facility or Facilities it
will serve, (b) be assignable, at Owner’s option, to Owner or Owner’s nominee,
(c) include a provision of cancellation thereof by Owner or Manager upon not
more than one hundred twenty (120) days written notice and/or contain a
cancellation or termination fee not in excess of $100,000, unless otherwise
agreed in writing by Owner and Manager, and (d) shall require that all
contractors provide evidence of sufficient insurance and named insureds on terms
satisfactory to Owner. If this Agreement is terminated pursuant to Article VII,
Manager shall, at Owner’s option, assign to Owner or Owner’s nominee all
contracts and agreements pertaining to any of the Facilities. Manager shall
notify Owner if any such contracting entity is either a subsidiary, affiliate,
or has any other relationship whatsoever to Manager. Manager shall be authorized
to use third party services so long as the prices for services/sales by such
parties are competitive with other market-rate suppliers. Manager shall pass on
to Owner, as additional operating revenue or reduced operating expenses, as the
case may be, all rebates and discounts received by Manager or its Affiliates in
connection with its management of the Facilities.

 

2.5          Alterations, Repairs and Maintenance.

 

(a)           Manager shall make or install, or cause to be made and installed,
or do or cause to be done at Owner’s expense and in the name of Owner, all
reasonably necessary or desirable repairs, interior and exterior cleaning,
painting and decorating, plumbing, alterations, replacements, improvements and
other normal maintenance and repair work on and to the Facilities consistent
with the Standards and in accordance with the Budget; provided, however, that no
unbudgeted expenditure in excess of $50,000 per item may be made for such
purposes without the prior written approval of Owner, unless emergency repairs
involving manifest danger to life or property are immediately necessary for the
preservation of the safety of the Facilities, or for the safety of the
customers, are required to avoid the suspension of any necessary service to the
Facilities, or are in response to spills, in which event such expenditures may
be made by the Manager without prior approval and irrespective of the cost
limitations imposed by this Section 2.5(a). Manager shall, however, before the
end of the next business day, notify Owner in detail of such expenditures.

 

(b)           In accordance with the terms of the Budget or upon written
approval (except in the case of emergency) of Owner, Manager shall, at Owner’s
expense, from time to time during the Term hereof, make all

 

4

--------------------------------------------------------------------------------


 

required capital replacements or repairs to the Facilities.

 

2.6          Licenses and Permits. Manager and Owner shall work together to
apply for, obtain and maintain, in the name and at the expense of Owner, all
licenses and permits required of Owner or Manager in connection with the
management and operation of the Facilities. Owner agrees to execute and deliver
any and all applications and other documents and to otherwise reasonably
cooperate with Manager in applying for, obtaining and maintaining such licenses
and permits.

 

2.7          Compliance. Manager, at Owner’s expense, shall cause all such acts
and things to be done in and about the Facilities as Manager shall reasonably
deem necessary to comply with (a) all laws, regulations and requirements of any
federal, state or municipal government, having jurisdiction respecting the use
or manner of use of the Facilities or the maintenance or operation thereof, and
(b) the Standards.

 

2.8          Legal Proceedings. If Manager shall receive any notice or become
aware of any claim, demand, suit or other legal proceeding made or instituted
against Owner and/or Manager on account of any matter connected with any
Facility, Manager shall give Owner and all applicable insurance companies all
information in its possession in respect thereof, and shall assist and cooperate
with Owner in all respects in the defense of any such suit or other legal
proceeding. Manager shall obtain the written authorization of Owner before
entering into any compromise, settlement, or release of any such legal action;
provided, however, the written authorization of Owner shall not be required for
any compromise, settlement, or release of legal action if (a) the cost to Owner
of the same is less than $5,000, or (b) such action is within the ordinary
course of business. Any moneys for such settlements paid out by Manager shall be
an operating expense of the Facilities. Except in connection with the defense of
any suit or other legal proceeding as to which Owner or Manager is obligated to
indemnify the other party under Sections 6.2 or 6.3, respectively, reasonable
attorney’s fees, filing fees, court costs and other necessary expenditures
incurred in the connection with such action shall be paid out of the Facilities
operating account or shall be reimbursed directly to Manager by Owner. Manager,
with Owner’s approval, may select the attorney or attorneys to handle any and
all such litigation.

 

2.9          Notice to Owner. Manager shall promptly notify Owner in writing of
the occurrence of any of following: (i) any material breach of this Agreement by
Owner or Manager, (ii) following detection of, any fraud, misrepresentation or
embezzlement by Manager or any of the Facilities Employees (other than cash
shortages, inventory shrinkage or petty theft, which are otherwise not unusual
in the operation of fuel and convenience store facilities), and (iii) any other
significant event whether occurring at a Facility or off-site which could have
an adverse material effect on the operation of the Facilities individually or
collectively.

 

2.10        Environmental Compliance.

 

(a)           Manager agrees to comply and cooperate with and abide by all
Environmental Laws.  Manager shall adopt and use, or cause to be adopted or
used, all engineering and related technical assistance available and standard to
the industry and any required by the Governmental Authority to protect the
health and safety of persons, which may include, depending upon development
activities occurring at the Facilities from time to time, the use of engineering
controls to prevent the migration of vapors and/or liquids containing
contamination into any buildings, underground utilities or storm water
retention/detention ponds.

 

(b)           Manager shall forward to Owner immediately upon receipt, by
facsimile or overnight service, copies of all notices from Governmental
Authorities that may apply to or affect Owner’ interest or rights in the
Facilities, or that result from actual or alleged violations of law or standards
at any Facility. Owner shall have the right to promptly investigate and
undertake the appropriate remedy. Manager agrees to cooperate at all times with
Owner, and/or the prior owners of the Facilities, during any investigation or
remedial activity.

 

(c)           Manager agrees that representatives of Owner shall be permitted to
enter upon the Facilities from time to time to perform physical measurements and
reconciliation(s) of product stored in the UST system

 

5

--------------------------------------------------------------------------------


 

and to inspect and/or test any equipment and review any records used for
complying with any local, state or Federal environmental protection or
environmental compliance requirement including, but not limited to, Manager’s
inventory reconciliation(s) and inspection records. However, Owner is not
obligated to make any such inspections or tests.

 

ARTICLE III

 

MANAGEMENT FEES

 

3.1          Management Fee. Management fees shall be paid to Manager in such
amounts and at such times as set forth on Exhibit “C” attached hereto and
incorporated herein and as otherwise set forth herein.

 

ARTICLE IV

 

DEPOSITS AND DISBURSEMENTS

 

4.1          Bank Deposits. All amounts received at or with respect to the
Facilities by Manager for, or on behalf of, Owner shall be deposited by Manager
with the Depository in such accounts and in such a manner as mutually agreed to
by the chief financial officers of Owner and Manager.  All monies of Owner held
by Manager pursuant to the terms hereof shall be held by Manager in trust for
the benefit of Owner to be held and disbursed in accordance with this Agreement.

 

4.2          Disbursement of Deposits. Manager shall disburse and pay all funds
on deposit in the operating accounts maintained hereunder on behalf of, and in
the name of, Owner in such amounts and at such times as the same are required in
connection with the ownership, maintenance and operation of the Facilities, as
applicable, in accordance with the Budget, subject to the limitations set forth
in this Agreement, including Section 4.1 above.

 

4.3          Working Capital. Owner shall furnish and maintain in the operating
accounts maintained by Manager hereunder such funds as may be necessary to
discharge financial commitments required to efficiently operate the Facilities,
meet all payrolls and satisfy, before delinquency, all accounts payable, and
reimburse Manager for authorized costs and expenses paid or incurred by Manager
hereunder; it being understood and agreed that Manager shall have no
responsibility or obligation with respect to furnishing any such funds.

 

4.4          Authorized Signatories. Any persons from time-to-time designated by
Manager and approved by Owner shall be authorized signatories on all bank
accounts established by Manager hereunder and shall have authority to make
disbursements from such accounts, subject to the limitations set forth herein.

 

ARTICLE V

 

ACCOUNTING

 

5.1          Books and Records. Manager shall keep books and records in
accordance with GAAP or by such other manner as reasonably requested by Owner
from time to time.  Manager shall preserve all books and records for a period of
seven (7) years.  Books and records shall be kept at the Facilities or at the
locations where any central accounting and bookkeeping services are performed by
Manager, but at all times shall be the property of Owner.

 

5.2          Periodic Statements and Audits.  Manager shall deliver, or cause to
be delivered, to Owner such reports as are required to be prepared and/or
delivered by Manager or as otherwise reasonably requested by Owner from time to
time.

 

5.3          Internal Control over Financial Reporting.  As it pertains herein,
Owner shall, with the assistance of Manager, be responsible for establishing and
maintaining effective internal control over financial

 

6

--------------------------------------------------------------------------------


 

reporting (the process for which is designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP) and
assessing the effectiveness of internal control over financial reporting.  As it
pertains herein, Owner shall, with the assistance of Manager, perform an
evaluation and make an assessment of the effectiveness of internal control over
financial reporting as of each Fiscal Year ending December 31, based on criteria
established in Internal Control-Integrated Framework issued by the Committee of
Sponsoring Organizations of the Treadway Commission (“COSO”).  Based on such
assessment, Owner, with the assistance of Manager, shall conclude whether
effective internal control over financial reporting was maintained for each
Fiscal Year ending December 31, based on the control criteria established by
COSO.  Additionally, Manager shall advise Owner whether there has been any
change in the internal control over financial reporting that occurred during
each fiscal quarter ending March 31, June 30, September 30 and December 31 that
has materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting.

 

ARTICLE VI

 

GENERAL COVENANTS OF OWNER AND MANAGER

 

6.1          Owner’s Right of Inspection and Review.  For the purpose of
examining or inspecting the Facilities and examining or auditing or making
extracts of books and records, Owner and Owner’s partners, accountants,
attorneys and agents shall have the right, upon reasonable notice, to enter upon
any part of the Facilities, or at the locations where central accounting and
bookkeeping services are performed by Manager, at all reasonable times during
the Term of this Agreement; provided that any inspection shall be done with as
little disruption to the business of the Facilities or Manager as possible.
Manager shall be entitled to require that representatives of Owner conducting
any such inspection be accompanied by representatives of Manager.

 

6.2          Owner’s Indemnity. Manager shall be indemnified and held harmless
by Owner from and against any and all claims, demands, liabilities, costs
(including reasonable attorney’s fees), damages, and causes of action of any
nature whatsoever arising out of or incidental to Manager’s performance of its
responsibilities under this Agreement except as provided to the contrary in this
Agreement or where Manager has committed (i) fraud, (ii) gross negligent acts or
omissions, (iii) willful misconduct, (iv) a material breach of any provision of
this Agreement, or (v) the alleged or actual violation by Manager of labor,
employment, or discrimination laws (in any or all such cases in (i)-(v), an
“Improper Action”). Notwithstanding the foregoing, Owner shall defend, indemnify
and hold Manager and its Affiliates harmless from any claims, damages or
liabilities related to environmental contamination and/or remediation arising
out of a release of gasoline, diesel or any hazardous substance at the
Facilities (an “Environmental Action”), except to the extent such Environmental
Action arose out of the gross negligence or intentional acts of, or material
breach of Section 2.10 of this Agreement by, Manager or its Affiliates,
employees, agents or representatives.

 

6.3          Manager’s Indemnity. Manager shall indemnify and hold Owner
harmless from and against any and all claims, demands, liabilities, costs
(including reasonable attorney’s fees), damages, and causes of action of any
nature whatsoever arising out of activities by Manager constituting an Improper
Action or due to the gross negligence or intentional acts of, or material breach
of Section 2.10 of this Agreement by, Manager or its Affiliates, employees,
agents or representatives resulting in an Environmental Action; provided,
however, Manager’s aggregate liability hereunder and under the Related
Management Agreement shall in no event exceed Five Million Dollars ($5,000,000),
over and above the utilization of any and all insurance proceeds.

 

6.4          Waiver of Claims. Notwithstanding anything in this Agreement to the
contrary, Owner and Manager hereby waive and release each other from any and all
right of recovery, claim, liability, loss or damage that may occur to the
Facilities or any personal property within the Facilities by reason of fire,
elements, casualty, or other matters which are insurable under an all-risk
property insurance policy, regardless of whether the negligence or fault

 

7

--------------------------------------------------------------------------------


 

of the other party or other party’s agents, officers, or employees causes or is
alleged to have caused such claim, liability, loss or damage; provided, however,
that if either party’s acts or omissions under this Agreement or in connection
therewith result, for any reason, in nonpayment or underpayment of insurance
proceeds covering such claim, loss, liability or damage, or in payment by such
other party of a deductible, the offending party shall indemnify, pay, bear and
hold the non-offending party harmless for the actual losses and expenses
resulting from or associated with such liability, claim, loss or damage. Owner
and Manager shall obtain a waiver of subrogation from their respective insurance
companies, which have issued policies covering all risk of direct physical loss
and shall have the insurance policies endorsed, if necessary, to prevent the
invalidation of the insurance coverages by reason of the mutual waivers
contained herein.

 

6.5          Scope of Indemnity. Any party’s duty to indemnify any other party,
as provided for in Section VI hereof, shall include the obligation to defend the
indemnified party in any such action. All costs and expenses of such defense
shall be borne by the indemnifier. In the event the indemnitee deems it
necessary or expedient to procure legal representation in such proceeding in
order to protect the indemnitee’s rights therein, all costs and expenses of such
defense (including, but not limited to, reasonable attorney’s fees) shall be
borne by the indernnitor. The indemnitor waives for itself and for its insurance
carriers any rights of subrogation which the indemnitor’s insurance carriers may
have against the indemnitees. THE INDEMNITIES SET FORTH IN THIS ARTICLE VI SHALL
APPLY EVEN IF THE SUBJECT LOSSES, CLAIMS, LIABILITIES OR DAMAGES ARE DUE IN
PART TO AN INDEMNITEE’S GROSS NEGLIGENCE OR OTHER FAULT BUT SHALL NOT EXTEND TO
THE PERCENTAGE OF DAMAGES CAUSED BY SUCH INDEMNITEE’S GROSS NEGLIGENCE OR OTHER
FAULT.

 

6.6          Term of Indemnification. The indemnification made by any party to
this Agreement, for and on behalf of any other party to this Agreement, for and
on behalf of any other party to this Agreement, shall survive the termination of
this Agreement.

 

ARTICLE VII

 

DEFAULTS AND TERMINATION RIGHTS

 

7.1          Termination Upon Event of Default.

 

(a)           The following shall constitute events of default (“Events of
Default”):

 

(i)                  the filing of a voluntary petition in bankruptcy or
insolvency or a petition for reorganization under any bankruptcy law by either
Owner or Manager;

 

(ii)               the consent to an involuntary petition in bankruptcy or the
failure by either Owner or Manager to vacate within sixty (60) days from the
date of entry thereof of any order approving an involuntary petition;

 

(iii)            the entering of an order, judgment or decree by any court of
competent jurisdiction, on the application of a creditor, adjudicating either
Owner or Manager a bankrupt or insolvent or approving a petition seeking
reorganization or appointing a receiver, trustee or liquidator of all or a
substantial part of such party’s assets, and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days;

 

(iv)           the gross negligence, fraud or willful misconduct of Owner or
Manager, as the case may be, in the performance or observance of its
obligations, duties or services, as applicable, provided for under the terms of
this Agreement, to the extent the same materially and adversely effects the
non-defaulting party;

 

8

--------------------------------------------------------------------------------


 

(v)              the failure of either Owner or Manager to perform, keep or
fulfill any of the covenants, undertakings, obligations or conditions set forth
in this Agreement to the extent the same materially and adversely effects the
non-defaulting party, and the continuance of any such default for a period of
ninety (90) days after written notice of said failure or, if such default (a) is
not a default in the payment of a monetary sum provided to be paid under this
Agreement, and (b) cannot be reasonably cured within such ninety (90) day period
but is susceptible of cure with reasonable diligence, and Owner or Manager
(whichever is the defaulting party) commences such cure promptly following
receipt of written notice of said failure, then for such additional period as
such cure shall continue to be pursued with reasonable diligence, but in any
event not longer than one hundred twenty (120) days after written notice of said
failure, unless and except further extensions of the cure period are afforded to
the defaulting party upon written consent from the non-defaulting party, which
consent shall not be unreasonably withheld, conditioned or delayed; and

 

(vi)           the occurrence of an Event of Default under the Related
Management Agreement.

 

(b)           Upon the occurrence of an Event of Default, the non-defaulting
party may, without prejudice to any other recourse at law or in equity which it
may have, give to the defaulting party notice (a “Final Notice”) of the
termination of this Agreement and upon the delivery of such Final Notice to the
defaulting party, this Agreement shall terminate.

 

7.2          Remedies of Owner. Upon the occurrence of an Event of Default by
Manager, Owner shall, in addition to the right of termination set forth above,
have the right to take such action as shall be necessary to cure such default on
behalf of Manager, and Manager shall pay to Owner, within ten (10) business days
following written demand by Owner, such sums as Owner has incurred or is
obligated to pay in order to cure such default, together with interest thereon
from the date of advancement by Owner at a default rate equal to 5%  per annum
if such sum is not timely paid by Manager. Owner shall have no further
obligation to pay any management fee or other amounts due hereunder which would
otherwise accrue after the date of such termination and Manager shall remain
liable for any losses suffered as a result of Manager’s default and the
resulting termination of this Agreement.

 

7.3          Remedies of Manager. Upon the occurrence of an Event of Default by
Owner as specified in Section 7.1 hereof, Manager shall be entitled to terminate
this Agreement, and upon any such termination by Manager pursuant to this
Section 7.3, Owner shall continue to be obligated to pay and perform all of its
obligations which have accrued as of the date of termination, including accrued
management fees and other amounts due hereunder.

 

7.4          Casualty. In the event that any of the Facilities is substantially
or totally damaged or destroyed by fire, tornado, windstorm, flood or other
casualty during the Term of this Agreement, such Facility shall be excluded from
this Agreement for the period of rebuilding or restoration; provided that Owner
shall have no obligation to restore such Facility. Owner shall be entitled to
retain all insurance and condemnation proceeds attributable to such occurrence.

 

7.5          Extension of the Term. The Initial Term of this Agreement shall
automatically be extended for consecutive additional one (1) year periods (each,
a “Subsequent Term”) upon written notice by either party electing to extend such
Term (an “Extension Notice”) not less than twenty four (24) months prior to the
expiration date of the then current Term (the “Notice Date”).  Upon receipt of
an Extension Notice, the parties shall have up to one hundred (120) days to
reach a mutual agreement as to the amount of the management fee for such
Subsequent Term.  If no party delivers an Extension Notice by the Notice Date or
the parties are unable to agree upon a management fee for the next Subsequent
Term within one twenty (120 ) days of receipt of an

 

9

--------------------------------------------------------------------------------


 

Extension Notice, then this Agreement shall automatically expire at the end of
the then current Term.

 

7.6          Actions Upon Termination or Expiration of the Term; Delivery of
Books and Records. Upon the expiration or termination of this Agreement, each
party hereto shall promptly pay to the other, as soon as the same is reasonably
determinable after the effective date of such expiration or termination, any and
all amounts (if any) required to be paid to the other party hereto in accordance
with the terms of this Agreement, and upon such payments neither party hereto
shall have any further claim or right against the other except as may be
otherwise expressly provided herein. Further, upon the effective date of such
expiration or termination of this Agreement, Manager shall immediately deliver
to Owner (or to any other party at Owner’s direction) the originals of all
books, permits, plans, records, leases, licenses, contracts, correspondence and
other documents pertaining to the Facilities and their operation, as well as all
equipment, supplies, keys, locks, safety-combinations, and advertising and
promotional materials developed, maintained, kept or possessed by Manager with
respect to the Facilities.

 

ARTICLE VIII

 

INSURANCE

 

8.1          Insurance Coverage. Manager will maintain and keep in force a
comprehensive program of insurance insuring both Owner and Manager against risks
commonly insured against by the owners and operators of comparable facilities,
including without limitation (i) commercial general liability insurance insuring
against loss, damage or injury to property or persons which might arise out of
the occupancy, management, operation, or maintenance of the Facilities with
bodily injury coverage of not less than One Million Dollars ($1,000,000) per
incident and not less than Two Million Dollars ($2,000,000) in the aggregate,
(ii) worker’s compensation insurance in full compliance with all applicable
state and federal laws and regulations covering all employees of Manager
performing work with respect to the Facilities operations, and (iii) automobile
liability insurance with bodily injury limits of not less that One Million
Dollars ($1,000,000) in the aggregate. Manager and Owner shall agree annually
upon the precise scope of such program of insurance, including the types of
coverage to be obtained, the policy limits of such policies, the self-insured
retention and deductible to be maintained under any such policy and the identity
of the insurance company(ies) providing such coverage. Owner and Manager will
both be named insureds as to property insurance, commercial general liability
insurance, automobile liability insurance and UST insurance, but only Manager
(as the employer) shall be the named insured on the workers’ compensation
insurance. Owner and Manager agree that in the event any Facility sustains a
loss by reason of fire or other casualty which is covered by property insurance
and such fire or casualty is caused in whole or in part by the acts or omissions
of Manager, its agents, servants, or employees, then Owner agrees to look solely
to its insurance proceeds and Owner shall have no right of recovery against
Manager or its agents, servants or employees, and no third party shall have any
right of recovery against Manager, its agents, servants, or employees by way of
subrogation. Such subrogation provision between Manager and Owner shall be
disclosed to Owner’s insurer. This provision shall apply with respect to any
policies presently maintained or that may hereafter be acquired by Owner. 
Manager shall provide a certificate to Owner showing all requirements set forth
in this section.

 

8.2          Subrogation and Indemnity Provisions.

 

(a)           Any insurance which is procured and maintained which in any way is
related to the Facilities or the authorized activities connected therewith, is
for the sole benefit of the party securing such insurance and others named as
insureds, and Manager and Owner hereby release the other from all rights of
recovery under or through subrogation or otherwise for any loss or damage to the
extent recovery is made from insurance.

 

(b)           Without limiting subsection (a) of this Section 8.2, Owner and
Manager hereby waive against the other any and all claims and demands of
whatsoever nature for damages, loss or injury to the other’s property in, upon
or about the Facilities, except for claims and demands arising out of gross
negligence or willful misconduct of Owner, Manager, or either of their
respective agents, employees, officers or contractors.

 

10

--------------------------------------------------------------------------------


 

(c)           Owner shall indemnify, defend and hold Manager and Manager’s
agents, officers and employees harmless from all claims, losses, costs, damages
or expenses resulting or arising from the failure by Owner to effect and
maintain any insurance coverage required herein to be maintained by Owner.

 

(d)           Manager shall indemnify, defend and hold Owner and Owner’s agents,
officers and employees harmless from all claims, losses, costs, damages or
expenses resulting or arising from the failure by Manager to effect and maintain
any insurance coverage required herein to be maintained by Manager.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

9.1          Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts.

 

9.2          Notices. Any notice or communication hereunder must be in writing,
and may be given by registered or certified mail, or by personal delivery,
regular mail, courier service, facsimile transmission, electronic transmission
or other commercially reasonable means. If given by registered or certified
mail, notice shall be deemed to have been given and received on the earlier of
actual receipt or refusal of delivery or the third business day following the
date on which a registered or certified letter containing such notice, properly
addressed, with postage prepaid, is deposited in a postal receptacle regularly
serviced by the United States Postal Service. If given otherwise than by
registered or certified mail, such notice shall be deemed to have been given
when delivered to and received by the party to whom it is addressed. Such
notices or communications shall be given to the parties hereto at the addresses
set forth beneath the names of the respective parties on the signature
page hereof. Any party hereto may, at any time and from time to time, by giving
not less than ten (10) days’ prior written notice to the other party hereto,
designate any other address in substitution of the foregoing address to which
such notice or communication shall be given.

 

9.3          Severability. If any term, covenant or condition of this Agreement
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement, or the application
of such term, covenant or condition to persons or circumstances other than those
as to which it is held invalid or unenforceable, shall not be affected thereby,
and each term, covenant or condition of this Agreement shall be valid and shall
be enforced to the fullest extent permitted by law.

 

9.4          No Joint Venture or Partnership. The relationship between Owner and
Manager under the terms of this Agreement shall be that of independent parties,
and notwithstanding anything to the contrary set forth herein, Manager shall
perform its duties and provide the services contemplated by this Agreement as an
independent contractor. Except as expressly provided to the contrary in this
Agreement, it is agreed that Owner is concerned only with the result of the
performance of such duties and provision of such services and is not directing
Manager as to particular means and methods of performing such duties and
providing such services. Nothing contained in this Agreement shall be deemed to
constitute a partnership, joint venture or any other similar relationship. No
personal liability shall accrue hereunder against any individual, officer,
director, shareholder, representative or employee of Owner or Manager.

 

9.5          Dispute Resolution. Owner and Manager hereby mutually agree that
any dispute or claim in law or equity arising out of this Agreement or any
resulting transaction, including disputes or claims involving the parties to
this Agreement, their officers, agents, or employees, shall be submitted to
neutral, binding mediation. The parties agree to act in good faith to
participate in mediation, and to identify a mutually acceptable mediator. If a
mediator cannot be agreed upon by the parties, each party shall designate a
mediator and those mediators shall select a third mediator who shall act as the
neutral mediator, assisting the parties in attempting to reach a resolution. 
Such mediator will render a final and binding decision on those unresolved items
which shall be binding upon the parties and shall be enforceable in any court of
competent jurisdiction.

 

11

--------------------------------------------------------------------------------


 

Both parties shall share the cost of the dispute resolution process equally
although attorneys and witnesses or specialists are the direct responsibility of
each party and their fees and expenses shall be the responsibility of the
individual parties.

 

9.6          Consequential Damages. Notwithstanding anything to the contrary in
this Agreement, each of Owner and Manager waive, to the fullest extent permitted
by law, the right to recover business disruption, lost profits, incidental,
punitive, special, indirect or consequential damages arising from or related to
this Agreement.

 

9.7          Confidentiality.  Manager and Owner each acknowledges and agrees
that any information constituting a trade secret or otherwise of a proprietary,
secret or confidential nature of or relating to each other’s business
(collectively, “Confidential Information”) acquired by either Manager or Owner
during the course of the Term of this Agreement is the exclusive property of,
and of great value to, Owner or Manager, as the case may be.  Each party agrees
that without the prior written permission of the other party, neither party
shall divulge to any person or entity (other than to officers, directors and
employees of Owner and Manager, or in connection with the proper business and
affairs of Owner or Manager), either during the Term or at any time thereafter,
any Confidential Information, unless and to the extent that said information
becomes publicly known (a) other than as a result of Manager’s or Owner’s gross
negligence or willful misconduct; or (b) as may be required by applicable law or
in connection with any investigation, suit or other proceeding before any court,
tribunal, arbitration proceeding or agency having competent jurisdiction
thereover, provided, however, that Manager and Owner each agrees to use its best
efforts to provide the affected party with adequate and timely written notice so
as to enable such party to seek a protective order or other appropriate relief.

 

9.8          Modification. Any amendment, modification, termination or release
of this Agreement may be effected only by a written instrument executed by
Manager and Owner.

 

9.9          Total Agreement. This Agreement is a total and complete integration
of any and all undertakings existing between Manager and Owner with respect to
the management of the Facilities and supersedes any prior oral or written
agreements, promises or representations between them concerning such subject
matter.

 

9.10        Approvals and Consents. If any provision hereof requires the
approval or consent of Owner or Manager to any act or omission, such approval or
consent shall not be unreasonably withheld, conditioned or delayed.

 

9.11        Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their permitted successors
and assigns. Neither party may assign this Agreement without obtaining the other
party’s prior written consent; provided, however, that either party may, without
the other party’s consent, assign this Agreement to any Affiliate.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Facilities Management
Agreement as of the day and year first above written.

 

 

OWNER:

 

 

 

GLOBAL COMPANIES LLC

 

 

 

By:

/s/ Thomas J. Hollister

 

Name:

Thomas J. Hollister

 

Title:

Chief Operating Officer and Chief Financial Officer_

 

 

 

800 South Street, Suite 200

 

Waltham, MA 02454

 

Attention: Chief Financial Officer

 

Telephone: (781) 398-4202

 

Facsimile: (781) 398-9202

 

 

 

with a copy to:

 

 

 

800 South Street, Suite 200

 

Waltham, Massachusetts 02454

 

Attention: General Counsel

 

Telephone: (781) 398-4211

 

Facsimile: (781) 398-9211

 

 

 

MANAGER:

 

 

 

ALLIANCE ENERGY LLC

 

 

 

By:

/s/ Andrew Slifka

 

Name:

Andrew Slifka

 

Title:

President

 

 

 

404 Wyman Street, Suite 425

 

Waltham, MA 02451

 

Attention: Chief Financial Officer

 

Telephone: (781) 674-7787

 

Facsimile: (781) 674-7799

 

 

 

with a copy to:

 

 

 

404 Wyman Street, Suite 425

 

Waltham, MA 02451

 

Attention: General Counsel

 

Telephone: (781) 402-8897

 

Facsimile: (781) 674-7799

 

--------------------------------------------------------------------------------